Case 2:20-cv-07159-SB Document 21-7 Filed 10/23/20 Page 1 of 5 Page ID #:215




                   EXHIBIT G
Case 2:17-bk-19548-NB
Case 2:20-cv-07159-SB Document 21-7 08/21/17
                      Doc 51 Filed   Filed 10/23/20  Page
                                               Entered    2 of 514:30:24
                                                       08/21/17  Page ID #:216
                                                                          Desc
                        Main Document     Page 1 of 4
Case 2:17-bk-19548-NB
Case 2:20-cv-07159-SB Document 21-7 08/21/17
                      Doc 51 Filed   Filed 10/23/20  Page
                                               Entered    3 of 514:30:24
                                                       08/21/17  Page ID #:217
                                                                          Desc
                        Main Document     Page 2 of 4
Case 2:17-bk-19548-NB
Case 2:20-cv-07159-SB Document 21-7 08/21/17
                      Doc 51 Filed   Filed 10/23/20  Page
                                               Entered    4 of 514:30:24
                                                       08/21/17  Page ID #:218
                                                                          Desc
                        Main Document     Page 3 of 4
Case 2:17-bk-19548-NB
Case 2:20-cv-07159-SB Document 21-7 08/21/17
                      Doc 51 Filed   Filed 10/23/20  Page
                                               Entered    5 of 514:30:24
                                                       08/21/17  Page ID #:219
                                                                          Desc
                        Main Document     Page 4 of 4
